19-12834-smb   Doc 28-7   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 7
                                   Pg 1 of 7
19-12834-smb   Doc 28-7   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 7
                                   Pg 2 of 7
19-12834-smb   Doc 28-7   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 7
                                   Pg 3 of 7
19-12834-smb   Doc 28-7   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 7
                                   Pg 4 of 7
19-12834-smb   Doc 28-7   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 7
                                   Pg 5 of 7
19-12834-smb   Doc 28-7   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 7
                                   Pg 6 of 7
19-12834-smb   Doc 28-7   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 7
                                   Pg 7 of 7
